



Exhibit 10.24


EVERGY, INC.
Executive Annual Incentive Plan
Effective as of January 1, 2020
Objective
The Evergy, Inc. (the “Company” or “Evergy”) Executive Annual Incentive Plan
(the “Plan”) is designed to motivate and reward officers of Evergy for the
achievement of specific key financial, operational and business goals. By
providing market-competitive target awards and additional award opportunities
for extraordinary achievements and results, the Plan both supports the
attraction and retention of senior executive talent critical to achieving the
Company’s strategic business objectives and provides financial incentives to
reward key performers.
Eligibility
Eligible participants (“Participants”) shall be the named executive officers
(“NEOs”) and non-NEOs of the Company as approved by the Compensation and
Leadership Development Committee (“Committee”) or Board of Directors (the
“Board”) of the Company.
Administration
The Committee and/or the Board has the full power and authority to (i) interpret
the provisions of the Plan, (ii) determine the terms and conditions of any
award, (iii) amend the terms or conditions of any award, (iv) determine whether,
and to what extent, awards may become vested, paid (in full or in part),
forfeited or suspended, (v) establish, amend, suspend or waive any payment
conditions for an award or rules relating to the administration of the Plan,
(vi) delegate all or part of its authority under the Plan to one or more
directors and, with respect to the day-to-day administration and operations of
the Plan (but not granting of awards or any determination of any amounts
eligible to be paid under the Plan) to officers of the Company and (vii) make
any other determination or take any action that is deemed necessary or desirable
for the administration of the Plan or the payment of awards thereunder. All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan shall be final, conclusive and binding on all persons, and shall be
given maximum deference permitted by law.
Awards
Awards and award levels are developed and approved by the Committee, who may
seek the input of the Company’s management and outside consultants and advisors
and may further seek approval by the full Board. Awards, which may vary based on
the Participant’s level of responsibility, market data, internal comparisons and
other factors the Committee believes is appropriate, may be (i) established as a
percentage of the Participant’s base salary, (ii) established as an absolute
amount or (iii) established based on any other factor or criteria.
Performance Period and Incentive Objectives
The Plan will be effective as of January 1, 2020 and end on December 31, 2020
(the “Performance Period”) unless the Committee in its sole discretion desires
to have a different Performance Period. The Committee will establish and
approve, and if applicable, submit for approval by the Board, specific annual
objectives and performance levels that are applicable to each Participant, which
annual objectives and performance levels may be based on any performance goal or
criteria the Committee believes is appropriate. The amount of a Participant’s
award will be determined in the Committee’s discretion and may differ from
Participant to Participant, based on performance against the specific objectives
and performance levels approved by




1

--------------------------------------------------------------------------------




the Committee. The Committee may adjust or modify the established annual
objectives or performance levels, or the determination of any performance goals
or criteria, in its discretion at any time and for any reason.
Each Participant will be provided a copy of the applicable objectives and
performance levels as soon as practicable after the objectives and performance
levels have been established as well as be notified as soon as practicable of
any adjustment to the applicable objectives and performance levels.
Payment of Awards
Payment Timing. Except as otherwise set forth in this Plan, earned awards will
generally be payable to each Participant after the completion of the Performance
Period and as soon as practicable following the determination by the Committee
of the achievement level for the performance goal(s) and each of the relevant
objectives relating thereto. The awards will be paid, in the sole discretion of
the Committee, in cash, Company stock (in the form of “Bonus Shares” as defined
and under the Company’s Long-Term Incentive Plan (“LTIP”), as may be amended or
restated), or a combination of cash and stock, except to the extent receipt of
payment is properly deferred under the Company’s Nonqualified Deferred
Compensation Plan (the “NQDC Plan”). Any earned award for which a deferral
election has been made under the NQDC Plan will result in a cash award being
deferred, as Bonus Shares are not eligible to be deferred under such plan.
Except to the extent deferred under the NQDC Plan, in no event shall payment be
made later than the 15th day of the third month following the end of the taxable
year in which the Committee’s determination of award achievement is made.
Continuous Employment Required. Except as set forth below, or as otherwise
provided for in the Company’s executive severance plan or in any
change-in-control severance agreement between the Participant and the Company, a
Participant must be employed by the Company or one of its subsidiaries at the
time of payment under this Plan to be entitled to payment of an award, if any.
Miscellaneous
Extraordinary Employment Situations.
Employment after Commencement of Performance Period. An award for a person who
becomes a Participant during a Performance Period will be prorated unless
otherwise determined by the Committee.
Termination of Employment during the Performance Period for Death or Disability.
If a Participant experiences a termination of employment on account of the
Participant’s death or Disability, as defined in the Company’s Long-Term
Disability Plan, before the end of the Performance Period, then, as of the date
of the Participant’s termination of employment, the Participant (or, in the case
of death, the Participant’s estate) will be entitled to a pro rata portion of
the target award for the fiscal year in which the termination of employment
occurs. The pro rata portion of the Participant’s target award shall be
determined by multiplying the target award for the year in which the termination
of employment occurs by a fraction, the numerator of which is the number of
calendar days elapsed in the Performance Period through the date on which
termination of employment occurs and the denominator of which is 365. Awards
that vest in connection with termination of employment on account of death or
Disability, as set forth in this section of the Plan, will be paid in cash in a
lump sum as soon as administratively practicable, but in no event later than 30
days after the Participant’s death or a determination that the Participant has a
Disability, as applicable.




2

--------------------------------------------------------------------------------




Termination of Employment during the Performance Period for Retirement. If a
Participant experiences a termination of employment on account of the
Participant’s retirement before the end of the Performance Period, no immediate
vesting shall occur at the time of the Participant’s retirement but, following
the end of the Performance Period, a pro rata portion of the award shall vest.
The pro rata portion of the Participant’s target award shall be determined by
multiplying the actual award based on the achieved level of performance for the
year in which retirement occurs by a fraction, the numerator of which is the
number of calendar days elapsed in the Performance Period through the date on
which the retirement occurs for such year and the denominator of which is 365.
Unfunded Benefits. No benefit provided under this Plan is subject to the
Employee Retirement Income Security Act of 1974, as amended, and all benefits
under the Plan are unfunded. No Participant shall have any greater right than
the right of a general unsecured creditor of the Company.
Amendments and Termination. The Board or the Committee has the exclusive right
to terminate, modify, change or alter the Plan at any time.
Clawback or Recoupment. The Board or the Committee will, to the full extent
permitted by law, have the discretion based on the particular facts and
circumstances, to require that each Participant reimburse the Company for all or
any portion of any awards if and to the extent the awards reflected the
achievement of financial results that were subsequently the subject of a
restatement, or the achievement of other objectives that were subsequently found
to be inaccurately measured, and a lower award would have occurred based upon
the restated financial results or inaccurately measured objectives. The Board or
the Committee may, in its discretion, (i) seek repayment from the Participants,
(ii) reduce the amount that would otherwise be payable to the Participants under
current or future awards, (iii) withhold future equity grants or salary
increases, (iv) pursue other available legal remedies or (v) any combination of
these actions. The Board or the Committee may take such actions against any
Participant, whether or not such Participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
Tax Withholding. Any payment or benefit under the Plan is subject to all
applicable withholding and other taxes applicable to the entire award, which
must be satisfied by the Participant in a manner satisfactory to the Company and
in accordance with applicable law before any payment is made under this Plan.
Code Section 409A. It is intended that the payments under the Plan qualify as
short-term deferrals exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). In the event that
any award does not qualify for treatment as an exempt short-term deferral, it is
intended that such amount will be paid in a manner that satisfies the
requirements of Section 409A. The Plan shall be interpreted and construed
accordingly.








3

--------------------------------------------------------------------------------




Executive Annual Incentive Plan
2020 Scorecard


aipex1024a01.jpg [aipex1024a01.jpg]




4